—Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Downstate Correctional Facility, dated June 5, 2000, which affirmed a determination of a Hearing Officer, dated May 26, 2000, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating certain prison disciplinary rules, and imposing a penalty.
*659Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the hearing testimony and the inmate misbehavior report constituted substantial evidence sufficient to support the determination that the petitioner violated two institutional rules (see Matter of Bryant v Coughlin, 77 NY2d 642; Matter of Muse v Fischer, 292 AD2d 389; Matter of Ramos v Goord, 286 AD2d 392). Credibility issues were resolved by the Hearing Officer as the trier of fact and we find no basis upon which to disturb the determination (see Matter of Ramos v Goord, supra).
The petitioner’s remaining contentions are without merit. Santucci, J.P., H. Miller, Schmidt and Townes, JJ., concur.